Citation Nr: 0840373	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to May 3, 2006, for service-connected major depressive 
disorder.

2.  Entitlement to a rating in excess of 70 as of May 3, 
2006, for service-connected major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1980, and from September 1981 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for major 
depressive disorder and assigned a 30 percent rating, 
effective May 2004.  

Upon appeal, the veteran was subsequently assigned a 70 
percent rating for his service-connected major depressive 
disorder, effective May 3, 2006.  Although this was a partial 
grant of the benefit sought, the Board notes that the veteran 
has indicated continued disagreement with the rating assigned 
and the veteran has not been granted the maximum benefit 
allowed; the claim is still active.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to February 24, 2006, the veteran experienced 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  As of February 24, 2006, the veteran experienced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent prior to February 24, 2006, for major depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9434 
(2008).

2.  The criteria for a rating of 70 percent, but no greater, 
as of February 24, 2006, for major depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.344, 4.1-4.16, 4.130, Diagnostic Code 9434 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2004 VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his underlying service connection claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board finds, however, that the veteran is not prejudiced as 
his underlying service connection claim was granted.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  As such, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial June 2004 notice was given prior to 
the appealed AOJ, dated in March 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  The Board notes that the veteran was scheduled to 
appear and testify at a videoconference hearing in October 
2008 and he failed to appear.  There is no evidence of record 
indicating good cause for his failure to appear, nor has the 
veteran ever requested that the hearing be rescheduled.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran contends that he is entitled to an initial rating 
in excess of 30 percent for his service-connected major 
depressive disorder, and as he has not indicated otherwise, 
the appeal includes entitlement to a rating in excess of 70 
percent as of May 3, 2006.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's major depressive disorder has been evaluated 
using Diagnostic Code 9434 of 38 C.F.R. § 4.130, which sets 
forth criteria for evaluating major depressive disorder using 
a general rating formula for mental disorders outlined in 
Diagnostic Code 9440.  Pertinent portions of the general 
rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent 
events).....................30 percent 

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

A February 2002 VAMC record reflects treatment for recurrent 
depression.  The veteran was noted to be alert, calm, 
oriented and not suicidal, and there was no evidence of 
psychosis.  

An October 2003 record reflects that the veteran's depression 
had returned.  He was not noted to have suicidal thoughts.  
At this time, he was still working, but was in the process of 
getting a divorce.  These events sometimes caused him to feel 
more depressed.  According to an August 2004 treatment 
record, the veteran denied feeling depressed.  

In October 2004, the veteran underwent a VA examination for 
mental disorders.  The veteran reported difficulty sleeping 
when he did not take his medication and the frequency of his 
suicidal ideation, night sweats, general feeling of sadness, 
and easily crying or becoming tearful had increased.  At the 
time of this examination, the veteran was employed and was 
absent from work often due to his emphysema and sometimes due 
to his depression.  The veteran reported passing suicidal 
thoughts on and off every week or two, and he carried a gun 
with him due to his sense of fear and doom.  The veteran was 
noted to maintain his personal hygiene well and was oriented 
to person, place and time.  He reported some degree of short-
term memory loss as he would forget what he was talking 
about.  The veteran was noted to endorse a great deal of 
worrying, but exhibited no ritualistic behavior.  The veteran 
denied panic attacks, but endorsed a fair amount of anxiety.  
This anxiety was noted to be uncomfortable and clinically 
significant.  The veteran reported that he experienced a fair 
amount of depression, which was exacerbated when he did not 
take his medications.  He was noted to have adequate impulse 
control.  The examiner indicated that the veteran's sleep 
impairment was a real problem as he did not sleep well at 
night.  The veteran denied nightmares, but his sleep was like 
he was half-awake and half-asleep.  He was noted to have 
initial and terminal insomnia and only had 2 to 3 hours of 
sleep nightly.  The examiner indicated that the veteran's 
anxiety was considerable and intrusive.  His anxiety was 
noted to be caused by his in-service duties of investigating 
airplane crash sites.  The examiner noted that the veteran 
was married, but currently separated, and that he recently 
underwent bankruptcy, both of which contributed to his 
depression.  

This examiner ultimately diagnosed the veteran as having 
major depressive disorder with a Global Assessment of 
Functioning (GAF) score of 60.  His stressors were noted to 
include the stress of marital conflict and separation, 
chronic mental illness and the recent bankruptcy discharge.  
He was noted, however, to have maintained employment.  In 
support of the assigned GAF score, the examiner indicated 
that the veteran's symptoms were of a moderate nature 
evidenced by his difficulty in job functioning, as well as 
impairment of his social and interpersonal functioning due to 
his marital discord.  

During a June 2005 depression screening, the veteran reported 
no loss of interest or pleasure in things he usually enjoyed.  
He did not report feeling down, depressed or hopeless.  
During a depression screening the following month, the 
veteran reported that he had no loss of interest or pleasure 
in things he usually enjoyed, but reported feeling down, 
depressed and hopeless.  He was noted to have a positive PTSD 
screening.  

In his substantive appeal, received in November 2005, the 
veteran reported that he experienced panic attacks more than 
once weekly, had difficulty in understanding complex 
commands, had impaired short- and long-term memory, had 
impaired judgment, mood and motivation disturbances, and 
difficulty in maintaining effective work and social 
relationships.  

In February 2006, the veteran sought treatment for PTSD-
related symptoms.  The veteran recalled the airplane crash 
scenes he witnessed in service.  The veteran reported that he 
recalled these scenes at night and that he was unable to 
sleep well at night.  He reported a change in his motivation 
and interest levels and that he tended to procrastinate.  He 
further advised that he had a decreased appetite and weight 
loss.  The veteran noted that he experienced anxiety, 
especially while driving and he would sometimes see tigers on 
the road.  He reported decreased concentration and a poor 
memory.  He further reported passive suicidal ideations.  He 
advised that his irritability had increased, but denied any 
homicidal ideations.  He avoided crowded places and feared 
someone would break into his home.  The social worker 
indicated that the veteran had symptoms consistent with PTSD.  

In March 2006, the veteran sought VA treatment complaining of 
panic attacks with intense anxiety, fear, diaphoresis, 
dizziness, and palpitations.  These attacks usually occurred 
while driving.  Further, these attacks were noted to 
seriously impair his functioning.  He reported intrusive 
thoughts and imagines of scenes he witnessed while in 
service.  He also experienced dreams with the same content.  
The veteran reported feeling depressed and had an increased 
startle response.  He advised that he tired easily, had a 
decreased appetite, and thoughts of life not being worth 
living.  He reported use of alcohol to calm his anxiety and 
constant tension.  The mental status examination revealed a 
depressed and anxious mood with an affect congruent with his 
reported mood.  The veteran's thoughts were coherent, 
logical, goal-directed, and without current delusions or 
hallucinations.  The veteran had no current suicidal or 
homicidal ideations.  The physician stated that the veteran 
should undergo psychotherapy for anxiety, PTSD and 
depression.  

In April 2006, the veteran again reported panic attacks that 
sometimes occurred on a daily basis and that his depression 
worsened.  The veteran reported his mood as sad and that he 
had difficulty sleeping more than 1 1/2 hours per night.  He 
reported difficulty falling asleep with awakenings in the 
middle of the night due to racing thoughts and worries.  His 
energy and interest were noted to be poor.  His memory was 
poor, but he had good concentration.  He admitted that he had 
visions of animals while on the highway.  He was noted to 
have typical hypomanic symptoms, but denied symptoms of 
psychosis or classic mania.  He was diagnosed as having 
bipolar disorder, mixed, with a GAF score of 59.  

In May 2006, the veteran reported that he experienced 
multiple panic attacks on a daily basis.  He reported that he 
was likely to have a panic attack if he had to drive 
somewhere.  He advised that he feels suddenly anxious when he 
lies down and then feels compelled to check the doors and 
other things.  The veteran advised that after leaving the 
home, he sometimes turned around and returned home to make 
sure he had turned everything off.  He reported little 
control over his emotions and burst spontaneously into tears.  
The veteran reported drinking 3 to 4 mixed drinks daily and 
tended to have more panic attacks if he did not.  He reported 
that he still experienced memories about his military trauma 
and has continued marital problems with his estranged wife.  
Upon mental status examination, the veteran was noted to be 
alert and well-oriented in all spheres.  He reported being 
unable to sleep and had a low energy level.  He denied any 
current suicidal or homicidal ideations and his thought 
processes were noted to be logical, clear and goal directed.  
He denied psychotic symptoms and his memory was intact.  His 
affect was mildly labile and tearful at times.  His mood was 
noted to be depressed.  He was diagnosed as having depressive 
disorder and bipolar disorder, mixed, and was given a GAF of 
55.  

Following a June 2006 VA treatment, the veteran was noted to 
have bipolar disorder, mixed, and depressive disorder, and 
was given a GAF score of 65.  He reported that he changed the 
way he dealt with his estranged wife and his children.  The 
veteran was noted to be alert and oriented in all spheres.  
He reported only being able to sleep for 3 hours at a time.  
His appetite was erratic, but he had normal energy and 
activity levels.  The veteran reported no suicidal or 
homicidal ideations, and his thought processes were logical, 
clear, goal oriented and without psychotic symptoms.  His 
memory was intact and his affect was spontaneous and 
appropriate.  His mood was found to be depressed. 

In July 2006, the veteran sought follow-up treatment for his 
bipolar disorder.  The veteran stated that his children were 
afraid that he may explode and he reported occasional anger 
when he was alone.  His energy was noted to be "fine," but 
he had poor concentration and a poor memory.  He reported 
racing thoughts that were exacerbated at night.  He reported 
having panic attacks with a scary feeling inside and 
sweating.  The veteran denied suicidal and homicidal 
ideations, but indicated that he thought it would be ok if he 
committed suicide.  He denied wishing to be dead, but 
admitted to having such thoughts.  He was further noted to be 
mildly dysphoric with an incongruent affect.  The veteran 
denied any current psychosis.  He was assessed as having 
bipolar disorder, mixed, with no full remission, and the 
physician could not rule out ADHD.  He was given a GAF score 
of 49.  

In August 2006, the veteran's mental status examination 
revealed that he reexperienced his in-service trauma and 
recalled seeing dead people following plane crashes.  The 
veteran was noted to be alert and oriented in all spheres.  
He reported symptoms associated with middle insomnia and 
nightmares.  He denied suicidal and homicidal ideations and 
psychotic symptoms.  His thought processes were noted to be 
logical, clear and goal oriented.  The veteran's memory was 
intact and his affect was spontaneous and appropriate to his 
mood.  His mood was described as anxious and angry/irritable.  
He was diagnosed as having bipolar disorder, mixed, and was 
given a GAF score of 60.  

During an October 2006 VA treatment, the veteran complained 
of difficulty sleeping.  He reported that his mood was 
"pretty good most of the time," but that sometimes he would 
become angry.  His energy was reported as being okay, but he 
experienced middle insomnia.  The veteran advised that his 
memory was bad and he experienced decreased concentration due 
to his racing mind.  He denied suicidal and homicidal 
ideation, but admitted to having paranoia.  The veteran was 
noted to have bipolar disorder, but no GAF score was noted.  
Earlier that month, he was noted to have a GAF score of 60.  

In December 2006, the veteran reported having violent 
nightmares of people attacking each other, and then attacking 
him and his two children.  The veteran reported that he 
teared up and was sad from time to time for no apparent 
reason.  The veteran was noted to be increasingly depressed 
even though there were no new stressors found.  The veteran 
was noted to alert and well-oriented in all spheres.  He had 
initial and middle insomnia 7 times per week with nightly 
nightmares and broken sleep.  The veteran's appetite was 
noted to be low and he was losing weight.  His energy level 
was low and he reported feeling drained with no desire to do 
anything.  His thought processes were logical, clear and 
goal-directed and he denied psychotic symptoms.  His memory 
was intact and his affect was spontaneous, appropriate to 
mood, and of a restrictive range.  The veteran's mood was 
depressed.  He was noted to have bipolar disorder and a GAF 
score of 55.  

In February 2007, the veteran reported feeling worse in terms 
of his depression, particularly when he was alone.  He stated 
that he did not care if something bad happened to him and he 
was not sleeping well.  He denied suicidal and homicidal 
ideations, as well as any psychotic symptoms.  Upon mental 
status examination, the veteran was noted to have initial and 
middle insomnia 7 days per week and he reported night sweats 
with anxious feelings upon awakening.  His appetite was low 
and he was losing weight.  His thought processes were normal 
and his memory was intact.  His affect was spontaneous, 
appropriate to mood, restricted in range, and tearful at 
times.  The veteran's mood was noted to be depressed and 
anxious.  He was assessed as having bipolar disorder, mixed 
and currently depressed, with a GAF score of 55.  

In March 2007, the veteran reported that his depression 
symptoms had improved since his last visit.  He reported less 
thoughts of death.  The veteran's affect was noted to be 
somber, but appropriate under the circumstances.  The veteran 
denied suicidal and homicidal ideations.  He did not report 
any auditory or visual hallucinations or acute manic-like 
symptoms.  He experienced initial and middle insomnia 3 times 
per week with night sweats.  His memory was noted to be 
intact and he had an anxious mood.  His affect was noted to 
be spontaneous and appropriate to his mood, but with a 
restricted range.  The veteran was assessed as having bipolar 
disorder with an improved mood, but not resolved, and a GAF 
score of 60.  

In May 2007, the veteran reported spending most of his time 
at home and was not motivated to do much more than watch 
television.  He was noted to have terminal insomnia 3 to 4 
times per week.  He denied suicidal and homicidal ideations 
and his memory was noted to be intact.  His affect was found 
to be spontaneous, appropriate to his mood, constricted/flat, 
and with a restrictive range.  The veteran had a depressed 
and anxious mood.  He was diagnosed as having bipolar 
disorder and was given a GAF score of 60.  

In a July 2007 mental health treatment note, the veteran 
reported a flashback to his military experiences when his son 
was on a flight.  He recalled the airplane crashes that he 
would have to investigate as part of his service duties.  He 
advised that he filed for divorce and was ready to move on.  
The veteran reported continuing his psychotropic drugs and 
his sleep was within normal limits with use of these drugs.  
At that time, he reported nightmares related to plane 
crashes, which reminded him of service.  He denied any 
suicidal or homicidal ideations and reported no psychotic 
symptoms.  His memory was noted to be intact and he had a 
constricted and restricted range of affect.  His mood was 
found to be depressed and anxious.  He was diagnosed as 
having bipolar disorder and was given a GAF score of 55.  In 
another treatment record dated that same month, the veteran 
was noted to have both bipolar disorder and PTSD and he was 
given a GAF score of 65.  

In October 2007, the veteran sought follow-up treatment for 
his bipolar disorder and PTSD.  He advised that he was not 
doing well and continued to have difficulty sleeping at 
night.  He reported that he continued to get nightmares and 
that he felt tired after only 3 to 4 hours of sleep per 
night.  He denied suicidal ideations or abuse of drugs or 
alcohol.  Mental status examination revealed that the veteran 
was depressed, without suicidal or homicidal ideas.  He had 
no psychotic symptoms and was alert and oriented.  The 
impression was PTSD and bipolar disorder with a GAF score of 
60.  

That same month, the veteran underwent a VA examination for 
mental disorders.  The veteran advised that he could not 
sleep at all.  The medications he takes allow him to sleep, 
but he has bad dreams and has difficulty waking up.  The 
veteran reported night sweats at least 4 nights per week.  He 
reported a lot of anger, irritability and sadness.  The 
veteran reported panic attacks-especially while driving when 
he thinks he sees something on the road or is scared of going 
over a bridge.  He advised that he cries or tears up for no 
reason.  He reported being separated from his wife for 5 or 6 
years and that he sees his children on a daily basis.  The 
veteran reported feeling depressed daily and sometimes just 
stares out the window.  He did report an increase in alcohol 
consumption.  The veteran was noted to be isolated in terms 
of his social functioning and adjustment.  The veteran's last 
employment was in January 2005 and he reported that he just 
could not go.  

Upon mental status examination, the veteran's thought 
processes were logical and goal-directed, but he has 
difficulty focusing.  The veteran reported seeing what he 
thinks is an animal crossing the road while he is driving.  
The examiner indicated that the visions appeared to be driven 
by his anxiety.  The veteran generally denied suicidal or 
homicidal ideations, but noted that in the past, he wished 
others or himself dead.  The veteran's personal hygiene and 
activities of daily living were noted to be at least 
sporadically maintained.  He was noted to be oriented to 
person, place and time.  The veteran had no significant 
impairment of short- or long-term memory loss.  He was not 
found to exhibit obsessive or ritualistic behavior that 
interfered with routine activities.  The veteran's panic 
attacks were noted as occurring fairly often and the most 
recent one was following a news report of a plane crash.  His 
depression was found to be his predominant symptom, despite 
the intrusion of his anxiety.  He was noted to have impaired 
impulse control as he is angry and irritable and experiences 
road rage.  The examiner indicated that the veteran did not 
have a good, solid pattern of sleep.  

This examiner ultimately found that the veteran had very 
serious problems and that his condition had worsened since 
his last VA examination in October 2004.  His GAF then was 60 
and was currently found to be at 50.  He was noted to have 
serious difficulties in most major areas of functioning, as 
well as an increase in alcohol consumption.  The veteran's 
efforts to obtain employment have failed and he is still 
separated from his wife.  The veteran's life was noted to be 
extremely limited both socially and interpersonally.  He was 
not found to have interest in most major areas of life 
functioning and his ability to cope with that is severely 
impaired.  His symptoms resulted in deficiencies in most 
areas including, work, school, family relations, judgment, 
thinking or mood.  The veteran was also noted to be 
isolative.  The veteran was diagnosed with major depressive 
disorder with associated anxiety and depression, and had some 
symptoms compatible with PTSD, but did not meet the full PTSD 
stressor criteria.  The examiner further indicated that the 
previously diagnosed bipolar disorder was not likely accurate 
as he did not have a family history of bipolar illness.  

In February 2008, the veteran reported that he was feeling a 
lot better and was sleeping well on most nights.  He denied 
experiencing nightmares and mood swings.  He was noted to 
have PTSD and bipolar disorder and was given a GAF score of 
65.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
30 percent for major depressive disorder.  The evidence of 
record reflects treatment for recurrent depression prior to 
the grant of service connection for major depressive 
disorder.  These symptoms were treated with antidepressants.  
At that time, the veteran did not exhibit occupational and 
social impairment with reduced reliability and productivity.  
The veteran was employed and he maintained his relationship 
with his children.  He did not exhibit symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In October 2004, the veteran was noted to have some 
difficulty in his social and occupational functioning, but 
these symptoms are most analogous to those associated with a 
30 percent rating under Diagnostic Code 9434.  At the time, 
the veteran had anxiety and difficulty sleeping.  He denied 
panic attacks and nightmares.  Although he was separated from 
his wife, he was noted to see his children on a daily basis.  
The examiner gave the veteran a GAF score of 60.  And as 
noted above, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  

In a June 2005 depression screening, the veteran reported no 
loss of interest or pleasure in things he usually enjoyed, or 
feeling down, depressed or hopeless.  The following month, 
however, the veteran reported feeling down, depressed and 
hopeless.  In his substantive appeal, he endorsed symptoms 
related to a 50 percent rating-even using the language of 
the diagnostic code, but these symptoms were not 
substantiated by the medical evidence of record.  

Although the veteran reported symptoms associated with a 50 
percent rating for major depressive disorder, the clinical 
evidence of record, prior to February 24, 2006, suggests 
otherwise.  Prior to February 24, 2006, the veteran did not 
exhibit symptoms associated with a 50 percent rating, 
including symptoms of occupational and social impairment with 
reduced reliability and productivity.  He had depression and 
anxiety with some passing suicidal ideation, but the symptoms 
were not of a severity to justify a higher rating.  Thus, an 
initial rating in excess of 30 percent for major depressive 
disorder is denied.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).

The first clinical evidence of record reflecting an increase 
in the veteran's symptoms for service-connected major 
depressive disorder was during a February 24, 2006 treatment.  
The veteran reported an increased difficulty in sleeping, 
anxiety, paranoia, decreased appetite, lack of concentration, 
and passive suicidal ideation.  He noted that he avoided 
other people and crowded places.  The following month, he 
reported panic attacks with intense anxiety, fear, 
diaphoresis, dizziness, and palpitations.  Further, he was 
unemployed and he and his wife were still estranged.  
Although his GAF score decreased to 55 in May 2006, his 
symptoms were essentially the same as reported by the veteran 
in May 2006 and after.  Therefore, in an effort to ensure 
that this veteran is properly evaluated, the Board resolves 
all reasonable doubt in his favor and assigns a 70 percent 
rating as February 24, 2006 for his service-connected major 
depressive disorder.  This is the date when the veteran first 
manifested an increase in symptomatology of his service-
connected major depressive disorder.  The veteran is not 
assigned the higher, 100 percent rating as he does not 
exhibit total social and occupational impairment as 
delineated in Diagnostic Code 9434.  As reflected in the 
evidence as set forth above, the veteran does not experience 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
inability to perform activities of daily living, 
disorientation as to time or place, or memory loss.  
Accordingly, as reasonable doubt is resolved in the veteran's 
favor, the veteran is assigned a 70 percent rating, but no 
higher, effective February 24, 2006, for service-connected 
major depressive disorder.

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his major depressive 
disorder.  Additionally, the Board notes that the veteran is 
currently awarded a total rating based upon individual 
unemployability.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
major depressive disorder, the Board finds that the 
evaluations assigned adequately reflect the clinically 
established impairment experienced by the veteran during the 
time periods in question.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.












	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 30 percent prior to February 
24, 2006, for major depressive disorder is denied.

A 70 percent rating for major depressive disorder is awarded 
from February 24, 2006, to May 3, 2006, subject to the laws 
and regulations governing the award of monetary benefits.  

A rating in excess of a 70 percent for major depressive 
disorder as of February 24, 2006, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


